Crawford, Justice,
dissenting;
I cannot bring my mind to concur in the ruling of the court as to the legal effect of the certificate of the probate judge on the exemplified copy of the bond.
The Code of Alabama provides that such a paper, when so certified, shall have the same effect as if the original were produced and proved. I cannot quite see how that certificate can do more than to prove the copy to be a true copy of the original, and could no more dispense with the proof of execution, where a plea of non est factum was filed, than if the original itself were introduced and encountered by such a plea. It could hardly have been intended to have placed the certified copy above the original, and yet such a construction produces such a result.
Quite a similar statute to this existed long before the adoption of the Alabama Code. Clay’s Digest, 164, §15. Under this it was decided that the production of an examined or certified copy of an official bond was sufficient without accounting for the absence of the original, unless put in issue by plea. The section of thé Code under consideration was doubtless intended to embody the construction which had been given to that statute, or rather the rule of evidence prevailing, as consistent with it, which was that the execution of the bond by the obligors, not being controverted or put in issue by a verified plea of non est factum, was admitted as evidence, but if put-in issue, then the production of the original would be required by the court. The Code does no more than to dispense, in all cases, with the production of the original, *187and allows a certified copy to have the same legal effect, no more and no less than such original would have if produced and proved; that is, produced and identified.
A bond, though approved and recorded, does not preclude the obligors from putting in' issue, by a verified plea, the fact of its execution. Caskey et al. vs. Nichter, 8 Ala., 622 ; Elliott vs. Mayfield, 4 Ib., 417; Bibb vs. Hoyt, 3 Ib., 88.
The fact of execution was successfully controverted and overcome by verified pleas in the cases of Robertson vs. Coker, 11 Ala., 466, and Tanner vs. Mills, 50 Ib., 356.